Title: John George Baxter to Thomas Jefferson, 1 August 1815
From: Baxter, John George
To: Jefferson, Thomas


          Dear Sir  Lexington August 1st 1815
          Your favour of the 16th ult I have received, you express a wish “to Know in what my machine differs from the old Spining Jenny,” my machines requires no engenious attendence, all that it requires is to turn the Handle, which can be done by any person too young or too old for the Labours of the field; when the bobin (spool) is full it is easily lifted off, no fly to screw off, the bobin stands on a dead spindle there is a Band to every two spindles, one band to the Back, or feeding Rollar, and one Band to the front Rollar, or drawing rollar, and a Band to drive the machine, She is very simple and easily  Keeped in Repair,
          a person may Spin on any machine from The time she The Bobin (Spool) is put on, till it is full without even, Looking at it There being no attention at all necessary, the person may read, Talk, or pay their attention to any other Business, I have had a Machine going here for a Number of months & the Thread has never Broke once, there is no education Neccessary, one of your Negro Girles of ten years of age is as good a spiner as I am, The machine of Eight spindles will weigh perhaps 75 pounds, If you will be so obliging as give me leave to Send you one I will esteem it a favour it Can be sent any distance without any great risk
          I am Dear Sir your Obdient & Umbell 
          ServentJohn Geo Baxter
        